Exhibit 32.1 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 ofThe Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form 10-Q of Highlands Bankshares, Inc. (the “Company”) for the period ended March 31,2011 as filed with the Securities and Exchange Commission (the “Report”), I, Samuel L. Neese, Executive Vice President and Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Samuel L. Neese Samuel L. Neese Executive Vice President and Chief Executive Officer May 12, 2011 44
